01/18/2020 000792

 
01/18/2020 000794

OMPF Copy

 

Completion Certificate

This ts to certify that
CPL JACQUESYVE DUROSEAU

Has completed
CORPORALS COURSE DISTANCE EDUCATION PROGRAM

Given through the
Marine Corps Distance Learning Network

3/16/2015
semper Fidelis

 

 

T.K. Kerrigan
: Director
College of Distance Education and Training.

000794
01/18/2020 000796

OMPF Copy

 

Completion Certificate

This ts to certify that
CPL JACQUESYVE DUROSEAU

Has completed
INTRODUCTION TO CIVIL-MILITARY OPERATIONS

Given through the
Marine Corps Distance Learning Network

11/3/2015
semper Fidelis

 

 

T.K. Kerrigan
: Director
College of Distance Education and Training.

000796
01/18/2020 000797

OMPF Copy

 

Completion Certificate

This ts to certify that
CPL JACQUESYVE DUROSEAU

Has completed

The Heavy Barrel Machinegun

Given through the
Marine Corps Distance Learning Network

11/3/2015
semper Fidelis

 

 

T.K. Kerrigan
: Director
College of Distance Education and Training.

000797
01/18/2020 000799

OMPF Copy

 

Completion Certificate

This ts to certify that
CPL JACQUESYVE DUROSEAU

Has completed
INTRODUCTION TO CMO CORE TASKS

Given through the
Marine Corps Distance Learning Network

11/3/2015
semper Fidelis

 

 

T.K. Kerrigan
: Director
College of Distance Education and Training.

000799
01/18/2020 000802

OMPF Copy

 

Completion Certificate

This ts to certify that
CPL JACQUESYVE DUROSEAU

Has completed
CIVIL-MILITARY OPERATIONS STAFF INTEGRATION

Given through the
Marine Corps Distance Learning Network

11/3/2015
semper Fidelis

 

 

T.K. Kerrigan
: Director
College of Distance Education and Training.

000802
01/18/2020 000803

OMPF Copy

 

Completion Certificate

This ts to certify that
CPL JACQUESYVE DUROSEAU

Has completed
CIVIL-MILITARY OPERATIONS SUPPORTING PLAN ANNEX G

Given through the
Marine Corps Distance Learning Network

11/3/2015
semper Fidelis

 

 

T.K. Kerrigan
: Director
College of Distance Education and Training.

000803
01/18/2020 000804

OMPF Copy

 

Completion Certificate

This ts to certify that
SGT JACQUESYVE DUROSEAU

Has completed
SERGEANTS COURSE DISTANCE EDUCATION PROGRAM

Given through the

Marine Corps Distance Learning Network
4/5/2016
semper Fidelis

 

 

T.K. Kerrigan
: Director
College of Distance Education and Training.

000804
000805

 

The Staff Noncommissioned Officer Academy

takes pleasure in presenting this diploma to

Corporal Jacquesyves S. Duroseau USMC

Certifying that this Noncommissioned Officer has met all the requirements
and has successfully completed the curriculum prescribed for

Corporals Course (M02C215}
Class 604-16

Given at Marine Corps Embassy Security Group
Quantico, Virgina
_ This 12th day of October 2015

D. Wi JOPLIN oo Ba R. E: JORDAN
First Sergeant, USMC } Colone!, USMC

Director, Corporal’s Course 604-16 Director, EPME

000805
 

 

The Staff Noncommissioned Officer Academy

takes pleasure .in presenting this diplorria:to

Sergeant Jacquesyve S. Duroseau 140775-1 651/0331 USMC

Certifying that this Noncommissioned. Officer has met all the requirements.
and has successfully completed the curriculum prescribed for

>

      
  

~— eee a
. Soap yn 5
- - . Rdg ot.” ws
The Staff Noncommissigr Offic r Academy

Sergeant's Course {€3tE At 3T4M5) |

= f | . Pal San 7 =

I

fur 3 a . #4 7 “hy tS 7

cis Cla a Fa Pa ,
oy ‘ Ss 7 (3 P ak? vs vat
Sey eee ay aH ,

te Up 2 on fa ® gta Mee nde
wg t aS" £ rs * >y * g &

Given at the Staff. Noncommissioned OfficerA adermy
: Nite

Camip Lejeune, North’Carolina «852°

«at ‘ rs 1 Oe
This 9° day of June 2017 = ake
- ; iva, *

 

 

4
fF
- . s a a”
' “ - ~ 4
t * -
ty 4 a *
rt

a G. A. GORRY
of

 

Sergeant Major, USMC hen. ol —- Hgadier General, USMC
Director MRS "PE ay President, Marine Corps University
ee “Oe
000807

 

Takes pleasure in presenting this certificate to

Sergeant Jacques Yves 8. Duroseau

Certifying that they have met all the requirements
and successfully completed the syllabus prescribed for

1% Degree Black Belt Instructor
in the Marine Corps Martial Arts Program

Given at ‘
2a Battalion, 2d Marines
BSRF 17.2

Mihail Kogalniceanu, Romania
This 29" day of December, 2017

NH Se z é if.

sogt Tyler W. Hood LtCol Scott E. Stephan
Chief Instructor Commanding Officer

000807
000808

 

PFC JACQUESYVE DUROSEAU XXX XX 0818/0331 USMC

Kas comppllted the course pretorited lye the

Commandant of the Marine Corps for the:
INFANTRY MACHINEGUNNER COURSE

6-}2

Given at

Infantry Training Battalion, School of Infantry, Training Command

Camp Lejeune, North Carolina

2 fo
.N. RULE thes md day of March 2012 8B, J, FITZPATRICK JR

Lieutenant Colonel, U.S. Marine Corps Colonel, U. 8. Marine Corps
Commanding Officer, Infantry Traming Battalion Commanding Officer, School of Infantry

 

000808
United. Ss aes. phanne Comp ¢

 

Takes Pleasure in presenting this diploma to

Pvt Duroseau S. Jacques 0818

certifying that he has met all the requirements
and has successfully completed the syllabus prescribed for

GRAY BELT

In the Marine Corps Martial Arts Program

Given at
This 2°? day of January, 2012

C- VA
—— L/L SwSs
SSgt. David Romero
Martial Art instructor
UNITED STATES MARINE CORPS

| MARINE CORPS BASE
! QUANTICO, VIRGINIA 22434-5001 |

IN REPLY REFER TO:

 

5300
B 375
. 7 Aug 14.

oo Rroms ‘Lifestyle, Insights;. ‘Networking, Knowledge - and Skills:

(Ls. I.N. K.Se): Trainer,’ Barbara Hawkins, ‘MCB, Quantico |

| Tor. | cpl Jacques yve Duroseau oe

| Subj BPTER OF APpRECTATION

a. Please. accept. my. sincere thanks and: deep appreciation for te

the role. you. played in. support support. Of the. ‘Li. Ts N.K:S. for

Teens” sessions, on 24 daly” and. q Anish 2014 from. 1800- 2200. at.
: each. event. : ) _ fer

ge The ‘ean. ab debited in. attitude” and £ riendly demeanor you

"displayed. at the: event, greatly impacted and: positively

.. influenced the teens. _In: addition, se am confident. that the
entire audience dapiiztall with. a new. cappteciation: and

| understanding of. ‘the Marine: Corps; and: why Military. Military

teens | and. their: family. members” are special.

eB qr. ‘fully. recognize ‘the. ‘aehende’ 6b. your’ Soe aie dee we are
all indébted LO. “you: ‘for. your willingness Lo support your. fellow

. Marines; and: their families,. through” Marine Corps: Family Team .
‘Building program. , :

 
000813

UNITED STATES MARINE CORPS

MARINE CORPS BASE

QUANTICO, VIRGINIA 22134-5001
| — | REPLY REFER To:

 

‘5300
B 3795
¥ Aug 14

From: Lifestyle, Insights, Networking, cnowledge and Skills»
(L.I-N.K.S.) Trainer, Barbara Hawkins, MCs, Quantico _
TO: | Lepl Jaccuesyve. Duroseau a pS

Sub} : LETTER OF APPRECIATION

1. Please accept my sincere thanks and: deep appreciation for _
the role you piayed in support support of the L.I.N.K.S. for ©
Téens sessions on 24 July and. 7 August 2014. from 1860- 2160 at
each event. :

Ze The- “can da, pitch : in at titude” and friendly demeanor you .
displayed at the evert- gréatly. impacted and. pasitively
influenced the teens.) In- addition, 7 am confident that the
entine audience departed with. a new appreciation and .
understanding of -the. Marine. Corps, and why Military: Military |
teens and . their family members: are special. :

3. °F ‘fally : recognize “the. démands: of your “schedule, and we are
all indébted to you for your willingness to’ support your. _—
Marines: and their families, through Marine Corps Family Team
Buiiding. program. mo

 

BARBARA EAWKINS —
 

This is to certify that PFC Jacquesyue Duroseau XXX XX O81 8&/C Vv
While serving at Infantry Training Battalion, School of Infantry-East, Camp Geiger,
North Carolina. Has displayed superior perseverance, dedication and overwhelming
devotion to the United States Marine Corps by completing training as prescribed by the
Commandant of the Marine Corps.

2 March2012 GL LEE
Date J. C. ALVARADO

Sergeant Major
Infantry Training Battafion-East

 
01/18/2020

000817

USMC. FITNESS REPORT (1610) FITREP iD #2310141 (T A-PES 5.4.3.3)
NAVMC 108354 (Rev. 4-03) DO NOT STAPLE

PREVIOUS EDITIONS WILL NOT BE USED ~ Bi . ARITTO 1A THIS FORM
FOUO - Privacy sensitive if filled in COMMANDANT’S GUIDANCE

The conpleted fiihass reports the most. important information: SOmponent 0 manpower. management. tis the primary means of dvaluating 4 Marine's

performance and is-Ihe-Gommandant’s primary tool lor the selection of personnel tor promotion, augmentation, rasidaltt schooling, command, and duty
assignments. Therefore,.the complétion of this report is-one of an olficer’s most cAtical responsibilities. Inhérent in this duty is the. commitmerit‘of agech
Reporting Senior and Review no Officer to-ensure. the integrity.of tha. system by: ging chose: attention to accurate marking and timaly reporting. Evary

officer serves: a role in the: scrupulous maintenance of this svaluation.system, ultimate ay neo important to both: the individual.and the Marine Corps:
Inflationary markings:only s4rva to dilute the actual value of each. raport Aaviewing Oificers-will not concur with inflated raporks.

A. ADMINISTRATIVE INFORMATION

1. Manne Reported. On:
‘3, Last Name). b. First Narie MI d. ID 4 PMOS: ‘Hh. BILMOS

 

|2: organization: 7
WMCCG b. RUC <<. Unit Description

30903 | WEAPONS TRAINING BN (PERM PERS)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

3: ‘Dccasi on and Period Coversd: |4 Duty Assignment (descriptive thle ye
4, OCC b Fram. | Ta: ee
"20160401 20160617 | N LINE NCO

5, ‘Special Cassi. ie Marina Subject Df: 7, Racommendsd Far Promotion:
a: Adversa 6. Not Observed c. Extendied a. Yes: bh. No . NifA,

a. tenner b: ‘Riatenlal t. Rewone , - ] . rx]
= —— — — ——L _ ——— ee
= epee ° ome on | _. a *. at peo on ge crhptlve T Title

\cd. AT Gn ist
co) [7 Isauazat, [| [305 [rr east const
1. Body Fat i, Future Use —— ard|¥12|SECURITY FORCES - PACIFIC

 

 

10. Reporting Senior:
a LastName. blnlte. Sandee: di ID  & Grade ff. Gute Assignment:

 

 
  

  

   

11. Reviewing Officar: . | a
3. Last Name B. Inita. Services. d: IB

B. BILLET DESCRIPTION

~Provide instruction for rifle and pistol marksmanship, analyze shooters performance,
marksmanship fundamental concepts, and provide corrective action to enhance marksmanship
techniques and confidence in accordance with MCO 3574. 2K.

-Supervise the overall conduct of the range.

~Enforce range safety, operations, and regulations, by supervising the conduct of the
rangein accordance with MCO 3570.1B and DA PAM 385-63.

-~Conduct remedial marksmanship training utilizing dry practice training and indoor
simulated marksmanship trainer.

_7Provide supervision, mentorship, and development of 700 Marines.
-=-In the absence of SNCO or Officer serve as range safety officer.

7Officiate all score cards and line alibis.
.7~Responsible for the handling, accountability, and dissemination of ammunition.
-~Responsible for the safe and orderly movement of all personnel on the range.
_~Supervised and conduct range police and ensure range maintenance.

©. BILLET ACCOMPLISHMENTS

  

4. Grade 1. Duty Assigqnmsnt:

COMPANY COMMANDER

    

             

      

000817
000818

    
   

1. Merine Reported On: ‘Z. a and Pertod- akin
4. LastName b.. First Name ee a: a. OCG From.

‘DUROSEAD sacguesyve | | [cE [203 60607

. DIRECTED AND ADDITIONAL COMMENTS

This is a not observed report due to insufficient observation time.

   

     
  

 

SPO Marler MLO

1. | GEATIFY thalto the bast ofmy knowladye and
ballef all énirias mada hereon ara trua-and without
prejudice or partiality and that [have provided.a signed: "™
copy of this. report to the Marine Repérted on.

a

BECEGICEICE

_ (Date in See format)

‘Gogo oc ool

(Dats in ¥¥YYYMMOD format)

 

 

 

2. [ACKNOWLEDGE the aciversa nature of this report and
[J Theve no. statament:ta make.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[] have. attached a slatement (Signature of Marine Reperted On}
rm REVIEWING OFFICER. EES
1. CBSERVATICN: X! Sufficient Ingufticiant

DESCRIPTION:

      
        
     

 

 

 

 

 

 

 

 

 

Do'Not Concur

  
 
  

  

_3.. COMPARATIVE ASSESSMENT:

- Provide @ comperdtive assessment
ot potential by placing-an'"X" in ‘the’
_appropriate.box. Inmarking ths
comparison, consider alt Marines of
this grade whose professional
abilities are known to you personally.

      
     
   
     

THE EMINENTLY QUALIFIED MARINE

 

 

 

ONE: OF THE FEW
EXCEPTIONALLY. QUALIFIED MARINES. |

 

ONE OF THE MANY HIGHLY-QUALIFIED |

PROFESSIONALS WHO.FORM FHE

a
reoee
Fertees
~“PFRTTTE

 

-

   
     

 

5  heFororee
0 ory rrr rr.

*

4. REVIEWING OFFICER COMMENTS: Ampilty your comparative assassmant mari: avaiusts potential for: continued professional

dsvelopment. to Include: pramatian, command, assignment, resldent PME, and retention; and put Reporting Senter marks and
commants: In ‘perspective.

MAJORITY OF THIS GRADE.

        
    

 

 

al
hiikiia edie

  

& QUALIFIED MARINE

 

splint Palm
.

UNSATISFACTORY

 

 

 

 

 

 

Sgt Duroseau has exceeded expectations and has been the ‘key to efficient and safe range
operations. He has effectively trained thousands of Marines in both annual sustainment
and entry level rifle marksmanship with zero safety incidents. Sgt Duroseau carries
himself with extreme maturity and effectively accomplishes any mission with commanders
intent alone. He was selected to represent the Marine Corps in International
competition at the Australian Army Skill at Arms Meet and was a consummate
professional. Enthusiastically recommended for retention and promotion.

| alelatal [ara [ital

(Hate, in ¥¥Y¥MMOD format]

o 100 OO]

 

3: POERTIFY that-te the best of my krowladges and
keei [Vent att entries maces heresn are true and without
prajudlee-ar partiality,

 

 

 

 

 

 

7 | ACKNOWLEDGE tha adverse. nature of tile report, arid
have tia: ‘Statement ta make

 

 

 

 

 

 

 

 

Li

{Date in YYYYMMDD format)

 

 

 

 

 

 

 

G | have-attached-a statement:

\ ~ (Signature of Marine Reported On}
= Ten) een PAGE

 

ADDENDUM PAGE ATTACHED:

 

 

 

[]-ves
| NAVMC 108358 (Rev. 403) (7 A-PES 5.4.3.3) PAGES OFS

FOR OFFICIAL USE ONLY - Privacy sensitive. FITREP ID #2310141,

 

000818
